Citation Nr: 1755483	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-18 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for left lower extremity neuropathy secondary to diabetes mellitus.

3. Entitlement to service connection for right lower extremity neuropathy secondary to diabetes mellitus.

4. Entitlement to special monthly compensation based on loss of use of a creative organ.

5. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for arthritis of the left hand.

7. Entitlement to service connection for arthritis of the right hand.

8. Entitlement to service connection for arthritis of the left knee.

9. Entitlement to service connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for right and left lower extremity peripheral neuropathy, right and left hand arthritis, and right and left knee arthritis, and entitlement to special monthly compensation for loss of a creative organ being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran served in Vietnam in 1968 and has diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131 (2012).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1) (2012).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C. § 1113(a) (2012); 38 C.F.R. § 3.307(d) (2017).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017); 38 U.S.C. § 1116(f) (2012).

The evidence reflects that the Veteran has been diagnosed with diabetes mellitus, type II, which is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2017).   

The Veteran further contends that he served in Vietnam.  He has reported that he arrived in February 1968 and left after his mother died in March 1968.  His siblings submitted letters stating that it took approximately a week for the Red Cross to locate the Veteran in Vietnam and arrange for him to return for their mother's funeral.  A fellow service member also submitted a statement recalling that he served with the Veteran in Vietnam during that timeframe.

In 2010 the VA requested the National Personnel Records Center (NPRC) furnish the dates of the Veteran's service in Vietnam.  The NPRC responded that it was unable to locate the requested records and thus unable to determine whether the Veteran served in Vietnam.  

The Board finds that subsequent evidence supports that the Veteran did serve in Vietnam.

The Veteran's DD 214 indicates 2 months, 11 days of foreign and/or sea service with the US Army Pacific (USARPAC).  An April 2014 Army Board for Correction of Military Records proceeding record indicates that a DA Form 20 (Temporary Record prepared by Headquarters, U.S. Army Personnel Center, in May 1968 indicates that the Veteran served in Vietnam from February 22 to April 2, 1968 with Battery C, 2nd Battalion, 321st Artillery.

Therefore, as the evidence reflects that the Veteran served in Vietnam and also that he has been diagnosed with diabetes mellitus, type II, he is entitled to service connection for the condition.


ORDER

Service connection for diabetes mellitus, type II is granted.


REMAND

The Veteran has testified that he has erectile dysfunction and stinging in his feet, which he contends are secondary to his diabetes mellitus.  As his treatment records currently associated with his claims file do not clearly support such diagnoses as secondary to his diabetes mellitus, the Board finds that the Veteran should be afforded a VA examination to identify all conditions related to his diabetes. 

The Veteran also contends he has an acquired psychiatric condition as a result of his service.  In a March 2011 statement he described his entire experience in Vietnam as traumatic and said he had two friends injured.  A VA medical records problem list printed in 2011 indicates the Veteran has a diagnosis of mood disorder.  On remand, the Veteran should be afforded a VA mental health examination to obtain an opinion as to whether he has an acquired psychiatric condition related to his service.

Finally, the Veteran argues that he has arthritis in his hands and knees secondary to his time in service, specifically his parachute jumps.  The Veteran's service records reflect he is in receipt of the Parachutist Badge.  VA treatment records reflect that 2009 x-rays show degenerative changes in his knees and right hand.  On remand, the Veteran should be afforded a VA examination to obtain an opinion as to whether he has right and left hand and knee disabilities related to his service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from October 2011 to present.

2. Arrange for the Veteran to undergo a VA examination of his diabetes mellitus, to include identifying all related conditions, including lower extremity diabetic neuropathy and/or erectile dysfunction.

3. Arrange for the Veteran to undergo a VA mental health examination.  The examiner should opine whether it is at least as likely as not that the Veteran has an acquired psychiatric condition related to his service.

4. Arrange for the Veteran to undergo a VA examination of his hands and knees.  The examiner should opine whether it is at least as likely as not that any hand or knee condition diagnosed is related to the Veteran's service, to include his parachute jumps.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


